


110 HR 5806 IH: School Emergency Notification

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5806
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Rush (for himself
			 and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To permit universal service support to schools under the
		  Communications Act of 1934 to be used for enhanced emergency notification
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 School Emergency Notification
			 Deployment Act.
		2.Support for
			 enhanced emergency communications
			(a)AmendmentsSection 254(h) of the Communications Act of
			 1934 (47 U.S.C. 254) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)to permit universal service support to
				public and nonprofit elementary and secondary schools to be used for enhanced
				emergency notification services.
							;
				and
					(2)in paragraph
			 (7)—
					(A)by redesignating
			 subparagraphs (G), (H), and (I) as subparagraphs (H), (I), and (J),
			 respectively; and
					(B)by inserting after
			 subparagraph (F) the following new subparagraph:
						
							(G)Enhanced
				emergency notification serviceThe term enhanced emergency
				notification service means a communications service or system
				that—
								(i)meets or exceeds
				prevailing industry practices, as periodically determined by the Commission;
				and
								(ii)can be utilized by school administrators
				and other public officials to deliver emergency messages to members of the
				school community (including students and their parents, faculty, and staff),
				and their designated emergency contacts, via messages carried over
				telecommunications and information services, including those transmitted by
				providers of commercial mobile service (as such term is defined in section
				332(d)).
								.
					(b)Implementation
				(1)DeadlineWithin 180 days after the date of
			 enactment of this Act, the Federal Communications Commission shall prescribe
			 such changes to its rules, regulations, and orders as may be necessary—
					(A)to implement the
			 amendments made by
			 subsection (a); and
					(B)allow universal service support provided to
			 public and nonprofit elementary and secondary schools to be used for enhanced
			 emergency notification services.
					(2)Implementation
			 conditionsIn prescribing such changes, the Commission
			 shall—
					(A)ensure that such
			 regulations do not result in any increase in the total amount of—
						(i)support provided
			 under section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h));
			 or
						(ii)the
			 contributions collected to provide such support;
						(B)ensure that
			 priority is given to schools that currently do not, on the date of enactment of
			 this Act, have an emergency notification system in place; and
					(C)shall create and institute performance
			 measures with respect to support provided for enhanced emergency notification
			 services to make sure the notification services are effective.
					
